SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForNovember 12, 2015 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): SABESP announces 3Q15 results São Paulo, November 12, 2015 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the third quarter of 2015 (3Q15) . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2014 . SBSP3: R$ 17.88/share SBS: US$ 4.63 (ADR1 share) Total shares: 683,509,869 Market value: R$ 12.2 billion Closing quote: 11/12/2015 1. Financial highlights R$ million 3Q15 3Q14 Chg. (R$) % 9M15 9M14 Chg. (R$) % Gross operating revenue 2,327.2 2,165.6 161.6 7.5 6,378.9 6,834.1 (455.2) (6.7) Construction revenue 1,015.2 799.7 215.5 26.9 2,508.5 2,009.7 498.8 24.8 COFINS and PASEP taxes (145.4) (141.8) (3.6) 2.5 (398.9) (474.2) 75.3 (15.9) () Net operating revenue 3,197.0 2,823.5 373.5 13.2 8,488.5 8,369.6 118.9 1.4 Costs and expenses (1,570.8) (1,541.0) (29.8) 1.9 (3,825.1) (4,707.3) 882.2 (18.7) Construction costs (993.0) (782.1) (210.9) 27.0 (2,454.6) (1,966.9) (487.7) 24.8 Equity result (1.3) (1.2) (0.1) - (0.4) (1.5) 1.1 (73.3) Other operating revenue (expenses), net 54.3 (6.2) 60.5 (975.8) 98.1 (44.1) 142.2 (322.4) () Earnings before financial result, income tax and social contribution 686.2 493.0 193.2 39.2 2,306.5 1,649.8 656.7 39.8 Financial result (1,539.4) (337.8) (1,201.6) 355.7 (2,369.7) (331.8) (2,037.9) 614.2 () Earnings before income tax and social contribution 155.2 (1,008.4) (649.7) (63.2) 1,318.0 (1,381.2) (104.8) Income tax and social contribution 273.1 (63.7) 336.8 (528.7) 138.5 (446.5) 585.0 (131.0) () Net income (loss) (580.1) 91.5 (671.6) (734.0) 75.3 871.5 (796.2) (91.4) Earnings (loss) per share* (R$) 0.13 0.11 1.28 * Total shares 683,509,869 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 3Q15 3Q14 Chg. (R$) % 9M15 9M14 Chg. (R$) % Net income (loss) (580.1) 91.5 (671.6) (734.0) 75.3 871.5 (796.2) (91.4) Income tax and social contribution 63.7 (336.8) (528.7) (138.5) 446.5 (585.0) (131.0) Financial result 1,539.4 337.8 1,201.6 355.7 2,369.7 331.8 2,037.9 614.2 Other operating revenues (expenses), net 6.2 (60.5) (975.8) (98.1) 44.1 (142.2) (322.4) () Adjusted EBIT* 631.9 499.2 132.7 26.6 2,208.4 1,693.9 514.5 30.4 Depreciation and amortization 271.3 243.2 28.1 11.6 808.7 726.0 82.7 11.4 () Adjusted EBITDA ** 903.2 742.4 160.8 21.7 3,017.1 2,419.9 597.2 24.7 (%) Adjusted EBITDA margin 28.3 26.3 35.5 28.9 (*) Adjusted EBIT is net income before: (i) other operating revenues/expenses; (ii) financial result; and (iii) income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization expenses; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 3Q15, net operating revenue, including construction revenue, reached R$ 3.2 billion; a 13.2% increase compared to 3Q14. Costs and expenses, including construction costs, totaled R$ 2.6 billion, up by 10.4% compared to R$ 2.3 billion recorded in 3Q14. Adjusted EBIT, in the amount of R$ 631.9 million, grew 26.6% from R$ 499.2 million recorded in the same quarter of the previous year. Adjusted EBITDA, in the amount of R$ 903.2 million, increased 21.7% from R$ 742.4 million recorded in 3Q14 (R$ 3,017.1 million in the last 9 months and R$ 3,515.9 million in the last 12 months). The adjusted EBITDA margin was 28.3% in 3Q15, versus 26.3% in 3Q14 (35.5% in the last 9 months and 31.0% in the last 12 months) . Excluding construction revenues and construction costs, the adjusted EBITDA margin was 40.4% in 3Q15 (35.8% in 3Q14, 49.6% in the last 9 months and 43.5% in the last 12 months ). In 3Q15 the Company recorded a net loss of R$ 580.1 million, in comparison to a net income of R$ 91.5 million recorded in 3Q14. 2. Gross operating revenue Gross operating revenue from water and sewage, not including construction revenue, totaled R$ 2.3 billion, an increase of R$ 161.6 million or 7.5%, when compared to the R$ 2.2 billion recorded in 3Q14. The main factors that led to this variation were: · 6.5% repositioning tariff index since December 2014; · 15.2% tariff increase (7.8% ordinary tariff adjustment and 6.9% extraordinary tariff revision) since June 2015; and · Application of contingency tariff, with a R$ 144.8 million impact in 3Q15. Page 2 of 12 The increase in gross operating revenue was mitigated by: · Bonus granted within the Water Consumption Reduction Incentive Program, with a R$ 248.8 million impact in 3Q15, versus the R$ 129.4 million granted in 3Q14, leading to a decrease of 5.5% in gross operating revenue; and · Decrease of 5.8% in the Company’s total billed volume (6.8% in water and 4.4% in sewage). 3. Construction revenue Construction revenue increased R$ 215.5 million or 26.9%, when compared to 3Q14. The variation was mainly due to higher investments in the concessions. 4. Billed volume The following tables show the water and sewage billed volume, quarter-on-quarter and year-to-date, per customer category and region. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 3Q15 3Q14 % 3Q15 3Q14 % 3Q15 3Q14 % Residential 363.1 379.6 (4.3) 306.1 318.2 (3.8) 669.2 697.8 (4.1) Commercial 39.6 42.4 (6.6) 37.8 40.1 (5.7) 77.4 82.5 (6.2) Industrial 8.0 9.6 (16.7) 9.6 10.7 (10.3) 17.6 20.3 (13.3) Public 9.6 12.9 (25.6) 8.4 9.9 (15.2) 18.0 22.8 (21.1) Total retail 420.3 444.5 361.9 378.9 782.2 823.4 Wholesale 52.8 63.1 (16.3) 5.8 5.8 - 58.6 68.9 (14.9) Total 473.1 507.6 367.7 384.7 840.8 892.3 9M15 9M14 % 9M15 9M14 % 9M15 9M14 % Residential 1,090.1 1,172.3 (7.0) 916.0 977.8 (6.3) 2,006.1 2,150.1 (6.7) Commercial 119.5 130.1 (8.1) 113.4 122.4 (7.4) 232.9 252.5 (7.8) Industrial 24.5 29.7 (17.5) 29.2 32.7 (10.7) 53.7 62.4 (13.9) Public 30.8 39.8 (22.6) 24.8 30.8 (19.5) 55.6 70.6 (21.2) Total retail 1,264.9 1,371.9 1,083.4 1,163.7 2,348.3 2,535.6 Wholesale 164.9 208.0 (20.7) 18.3 18.9 (3.2) 183.2 226.9 (19.3) Total 1,429.8 1,579.9 1,101.7 1,182.6 2,531.5 2,762.5 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 3Q15 3Q14 % 3Q15 3Q14 % 3Q15 3Q14 % Metropolitan 271.6 289.4 (6.2) 235.7 249.1 (5.4) 507.3 538.5 (5.8) Regional (2) 148.7 155.1 (4.1) 126.2 129.8 (2.8) 274.9 284.9 (3.5) Total retail 420.3 444.5 361.9 378.9 782.2 823.4 Wholesale 52.8 63.1 (16.3) 5.8 5.8 - 58.6 68.9 (14.9) Total 473.1 507.6 367.7 384.7 840.8 892.3 9M15 9M14 % 9M15 9M14 % 9M15 9M14 % Metropolitan 806.6 891.2 (9.5) 698.2 763.3 (8.5) 1,504.8 1,654.5 (9.0) Regional (2) 458.3 480.7 (4.7) 385.2 400.4 (3.8) 843.5 881.1 (4.3) Total retail 1,264.9 1,371.9 1,083.4 1,163.7 2,348.3 2,535.6 Wholesale 164.9 208.0 (20.7) 18.3 18.9 (3.2) 183.2 226.9 (19.3) Total 1,429.8 1,579.9 1,101.7 1,182.6 2,531.5 2,762.5 (1) Unaudited (2) Including coastal and interior region (3) Reused water and non-domestic sewage are included in wholesale Page 3 of 12 5. Costs, administrative, selling and construction expenses In 3Q15, costs, administrative, selling and construction expenses, grew 10.4% (R$ 240.7 million). Excluding construction costs, total costs and expenses grew by 1.9%. As a percentage of net revenue, cost and expenses were 82.3% in 3Q14 and 80.2% in 3Q15. R$ million 3Q15 3Q14 Chg. (R$) % 9M15 9M14 Chg. (R$) % Payroll and benefits 552.0 535.9 16.1 3.0 1,615.3 1,584.0 31.3 2.0 Supplies 42.0 54.7 (12.7) (23.2) 133.7 148.8 (15.1) (10.1) Treatment supplies 62.9 65.6 (2.7) (4.1) 198.8 199.9 (1.1) (0.6) Services 296.6 301.1 (4.5) (1.5) 862.5 967.4 (104.9) (10.8) Electric power 220.0 156.3 63.7 40.8 587.4 440.8 146.6 33.3 General expenses 144.5 187.6 (43.1) (23.0) 247.7 530.3 (282.6) (53.3) Tax expenses 19.6 18.2 1.4 7.7 57.9 55.4 2.5 4.5 São Paulo state government reimbursement - (696.3) - (696.3) - Sub-total 1,337.6 1,319.4 18.2 1.4 3,007.0 3,926.6 Depreciation and amortization 271.3 243.2 28.1 11.6 808.7 726.0 82.7 11.4 Credit write-offs (38.1) (21.6) (16.5) 76.4 9.4 54.7 (45.3) (82.8) Sub-total 233.2 221.6 11.6 5.2 818.1 780.7 37.4 4.8 Costs, administrative and selling expenses 1,570.8 1,541.0 29.8 1.9 3,825.1 4,707.3 Construction costs 993.0 782.1 210.9 27.0 2,454.6 1,966.9 487.7 24.8 Costs, adm., selling and construction expenses 2,563.8 2,323.1 240.7 10.4 6,279.7 6,674.2 % of net revenue 80.2 82.3 74.0 79.7 5.1. Payroll and benefits In 3Q15 payroll and benefits increased R$ 16.1 million or 3.0%, due to the following: · R$ 20.5 million, mainly due to the average wage increase of 9.7% in May 2015 and by the application of 1% related to the career and wage plan, since July 2015; · R$ 10.3 million in the provision for the pension plan, arising from changes in actuarial assumptions; and · R$ 8.3 million severance payments, due to dismissal in 3Q15. Despite the above factors, there was a decrease of R$ 24.9 million, due to the smaller number of employees entitled to retirement (TAC). 5.2. Supplies In 3Q15, expenses with supplies decreased R$ 12.7 million or 23.2%, from R$ 54.7 million to R$ 42.0 million, mostly due to lower use of materials in preventive and corrective maintenance in water and sewage systems, expansion of computerized systems and conservation of properties and installations, in the amount of R$ 8.7 million. 5.3. Services Services expenses, in the amount of R$ 296.6 million, dropped R$ 4.5 million or 1.5%, in comparison to R$ 301.1 million in 3Q14. The main factors that led to this decrease were lower expenses with the Program for the Rational Use of Water (PURA), in the amount of R$ 2.4 million and with surveillance services, in the amount of R$ 2.3 million. 5.4. Electric power Electric power expenses totaled R$ 220.0 million, an increase of R$ 63.7 million or 40.8% in comparison to the R$ 156.3 million in 3Q14, chiefly due to the following: · Average increase of 76.4% in the regulated market tariffs, with a 8.3% decrease in consumption; and Page 4 of 12 · Average increase of 196.4% in the grid market tariffs (TUSD), with a 4.0% decrease in consumption. The increases were partially offset by the 11.1% drop in tariffs and the 2.6% drop in the free market consumption. In 3Q15 the regulated market accounted for 67.1% of the total electric power consumed by the Company, the free market accounted for 17.4% and the grid market (TUSD) accounted for 15.5% of total consumption. 5.5. General expenses General expenses dropped R$ 43.1 million or 23.0%, totaling R$ 144.5 million, versus the R$ 187.6 million recorded in 3Q14 mainly due to: · Reversal of the provision, totaling R$ 17.9 million, related to the recovery of amounts with the Government of the State of São Paulo – GESP due to the disposal of employees; and · R$ 17.7 million decrease in the provision for lawsuits. 5.6. Depreciation and amortization R$ 28.1 million increase or 11.6%, reaching R$ 271.3 million in comparison to the R$ 243.2 million recorded in 3Q14, largely due to the beginning of operations of intangible assets, in the amount of R$ 2.5 billion. 5.7. Credit write-offs Credit write-offs decreased R$ 16.5 million, especially due to the reversal of the provision for losses with the municipality of Santos, in the amount of R$ 70.5 million, as a result of the settlement of an agreement. The decrease was offset by the additional provisions for losses in the amount of R$ 54.0 million, mostly with public entities and private clients. 6. Other operating revenues and expenses, net Other net operational revenues and expenses reported an upturn of R$ 60.5 million, mainly due to the following: · An increase of R$ 42.7 million in other operating revenues, largely due to the proceeds of R$ 22.1 million related to the Depollution Program of Hydrographic Basins and the sale of real estate in 3Q15, totaling R$ 16.6 million; and · A decrease of R$ 17.8 million on other operating expenses, as a result of the decrease in the write-off of obsolete goods during 3Q15, in the amount of R$ 14.6 million. 7. Financial result R$ million 3Q15 3Q14 Chg. % Financial expenses, net of revenues (36.7) (68.9) 187.7 Net monetary and exchange variation (301.1) (1,132.7) 376.2 Financial result 355.7 Page 5 of 12 7.1. Financial revenues and expenses R$ million 3Q15 3Q14 Chg. % Financial expenses Interest and charges on international loans and financing (27.1) (12.1) 44.6 Interest and charges on domestic loans and financing (46.6) (34.3) 73.6 Other financial expenses (50.4) (43.9) (6.5) 14.8 Total financial expenses 45.0 Financial revenues 64.9 80.9 (16.0) (19.8) Financial expenses net of revenues 187.7 7.1.1. Financial expenses Financial expenses grew R$ 52.9 million. The main reasons were: · R$ 34.3 million in interest and charges on domestic loans and financing, especially due to the higher appreciation of the CDI in 3Q15, in comparison to 3Q14 (14.13% and 10.81%, respectively); and · R$ 12.1 million in interest and charges on international loans and financing, due to the higher appreciation of US dollar and the Yen versus the Brazilian Real in 3Q15 (28.1% and 30.5%, respectively), when compared to 3Q14 (11.3% and 2.8%, respectively). 7.1.2. Financial revenues Financial revenues decreased R$ 16.0 million, largely due to lower financial investments held in the period. 7.2. Monetary and exchange rate variation on assets and liabilities R$ million 3Q15 3Q14 Chg. % Monetary variation on loans and financing (10.2) (15.7) 153.9 Currency exchange variation on loans and financing (312.9) (1,136.0) 363.1 Other monetary variations (18.6) (6.8) (11.8) 173.5 Monetary/exchange rate variation on liabilities 352.7 Monetary/exchange rate variation on assets 59.6 28.8 30.8 106.9 Monetary/exchange rate variation, net 376.2 7.2.1. Monetary/currency exchange variation on liabilities The effect on the monetary/currency exchange variation on liabilities in 3Q15 was R$ 1,163.5 million, higher than in 3Q14, especially due to: · Negative variation of R$ 1,136.0 million in expenses with exchange rate variation on loans and financing, due to a higher appreciation of the US dollar and the Yen versus the Brazilian Real in 3Q15 (28.1% and 30.5%, respectively), when compared to 3Q14 (11.3% and 2.8%, respectively); and · An upturn of R$ 15.7 million in expenses with monetary variation on loans and financing, due to the increase in the IPCA (Amplified Consumer Price Index) in 3Q15 compared to 3Q14 (1.4% and 0.8%, respectively). 7.2.2. Monetary/Exchange rate variation on assets An increase of R$ 30.8 million, especially due to the monetary update on the agreement with the municipality of Santos, in 3Q15. Page 6 of 12 8. Income tax and social contribution Recorded a R$ 336.8 million upturn, due to the decrease in taxable income in 3Q15, versus 3Q14. 9. Indicators 9.1. Operating As a result of the water crisis, there was a substantial reduction in the water production volume, down by 11.1% in the quarter and 15.9% in the nine month period. There was also a substantial decline in the index that measures water losses per connection per day (IPDT) which came to 261 liters/connection x day versus 340 liters/connection x day on the same period last year. This reduction was the result not only of loss control initiatives, but also of the water crisis and the consequent need to reduce the network pressure as a demand management mechanism . Operating indicators * 3Q15 3Q14 % Water connections (
